Exhibit 10.15










CONSULTING AGREEMENT


This Consulting Agreement (“Consulting Agreement”), effective April 20, 2009, is
made and entered into by and between Eric K.Y. Chan, having an address at 93
Bayview Drive, San Carlos, CA 94070 (“Consultant”) and Cardima, Inc., having its
principal offices at 47266 Benicia Street, Fremont, CA 94538, a Delaware
Corporation, (“Cardima”), and is based upon the following:


1.             CONSULTING SERVICES
Consultant shall provide consulting services (“Consulting Services”) to Cardima
as may be directed by Cardima’s CEO or Chairman of the Board of Directors.


The scope of the Consulting Services may be changed, from time to time, at the
discretion of Cardima’s CEO or Chairman.


2.             TERM
The term of this Consulting Agreement shall be for twelve months, commencing on
the effective date (“Consulting Period”).  Extensions of this Consulting
Agreement shall be permitted upon written mutual consent.  This Consulting
Agreement may be terminated at any time with or without cause and with or
without explanation; provided, however, that in the event this Consulting
Agreement is terminated pursuant to this paragraph 2, then the Company agrees to
pay to Consultant any consulting fees which have not yet been paid under this
Consulting Agreement.


3.             CONSULTING Agreement Initiation and Completion Fees
Cardima shall pay Consultant at the rate of $120,000.00.  As agreed to by the
Consultant and the Chairman of the Board, Cardima will pay $100,000.00
Consulting Agreement Initiation Fee on the eighth day following the Effective
Date of the Letter Agreement and Release of Claims, with the remaining
$20,000.00 Consulting Agreement Completion Fee to be paid on the last day of the
Consulting Period on the condition that the Consulting Services have been
performed to the satisfaction of Cardima’s CEO or Chairman.


Out-of-pocket expenses including local travel and phone calls shall be paid for
by Consultant.  Cardima shall reimburse Consultant for any pre-approved
out-of-area travel.  Once approved, Consultant is responsible for making his own
travel and lodging arrangements, which arrangements shall be handled in the most
cost-effective, efficient way possible.  Consultant shall submit to Cardima his
invoices reflecting any such out-of-pocket expenses as promptly as possible
after such expenses are incurred.


4.             TAXATION
Consultant understands and agrees that the Company shall issue an IRS Form 1099
relating to the payments made during the Consulting Period, and Consultant
understands that he is responsible for paying any and all taxes incurred or owed
as a result of any compensation paid to him during the Consulting
Period.  Consultant further agrees to indemnify Cardima and hold Cardima
harmless to the extent of any obligations imposed by law on Cardima to pay any
withholding taxes, social security, unemployment or disability insurance, or
similar items in connection with any payments made to consultant by Cardima
under this Consulting Agreement.


5.             CONFIDENTIAL INFORMATION
Consultant’s rendering of services to Cardima creates a relationship of trust
and confidence between Cardima and Consultant.  During and after Consultant’s
rendering of services to Cardima, Consultant will not use or disclose or allow
anyone else to use or disclose any confidential information or knowledge
relating to Cardima, its employees, products, suppliers or customers, except as
may be necessary in the performance of Consultant’s work for Cardima or as may
be authorized in advance by appropriate officials of Cardima.


Consultant will not disclose directly or indirectly to any third party or
parties any information or knowledge Consultant may acquire with respect to
innovations, business strategies, financial information, employee lists,
customer lists, inventories, designs, methods, systems, improvements, trade
secrets, or other private or confidential matters of Cardima (“Confidential
Information”) without Cardima’s prior written consent.
 
 
1

--------------------------------------------------------------------------------

 


6.
OWNERSHIP OF INVENTIONS

All inventions, discoveries, and improvements, related to Cardima’s Confidential
Information conceived or reduced to practice or otherwise developed by Recipient
or Recipient’s employees during the course of work under this Consulting
Agreement (”Developments”), shall be the sole and exclusive property of
Cardima.  Consultant and Consultant’s employees hereby agree to assign to
Cardima or its designee, without further consideration, Consultant’s and
Consultant’s employees’ entire right, title, and interest in and to
Developments.  Consultant and Consultant’s employees shall disclose promptly and
in writing to Cardima all Developments made by Consultant or Consultant’s
employees.  Consultant and Consultant’s employees shall assist Cardima (at
Cardima’s expense) to obtain and enforce any and all proprietary rights relating
to Developments, including patents, trademarks, copyrights and mask work rights.
 
The foregoing obligations relating to Developments shall survive expiration or
termination of this Consulting Agreement for any reason.


7.             CONFLICT OF INTEREST
Consultant represents that Consultant has no other agreements or commitments
which would hinder Consultant’s performance of obligations under this Consulting
Agreement, and that Consultant will not enter into any such agreements.


8.             CONSULTANT’S WORK FOR OTHERS
Consistent with the obligations set forth in this Consulting Agreement,
including without limitation those described in paragraph 9 below, Consultant
may perform services for, or accept engagements by, additional persons or
companies as Consultant sees fit, so long as such activities do not interfere
with the services he is providing to the Company under this Consulting
Agreement.


9.             NO SOLICITATION DURING CONSULTING PERIOD
Consultant agrees that during the Consulting Period, he will not, voluntarily or
involuntarily, directly or indirectly, for any reason whatever, individually or
on behalf of persons not now parties to this Consulting Agreement, or as a
partner, stockholder, director, officer, principal, agent, employee or in any
other capacity or relationship, by his own account or for the benefit of any
other person:
 
(a)           Solicit, induce, recruit or encourage any of the Company’s
employees to leave their employment with the Company.
 
(b)           Solicit, induce or encourage any of the Company’s customers to
cease doing business with the Company, or take any action that would interfere
with contractual arrangements or relationships between the Company and any of
its customers.




10.           RETURN OF COMPANY MATERIALS
Upon termination of Consultant’s services to Cardima, Consultant will promptly
return to Cardima, and will not take with Consultant or use, all items of any
nature that belong to Cardima.


11.           STATUS AS CONSULTANT
Consultant understands and agrees that Consultant is an independent contractor
and that Consultant is not an agent or employee of Cardima and has no authority
to bind Cardima by contract or otherwise.


12.           ASSIGNMENT
Consultant agrees that Consultant may not assign this Consulting Agreement or
delegate duties herein without Cardima’s prior written consent.
 
 
2

--------------------------------------------------------------------------------

 


13.           DISPUTE RESOLUTION
If any dispute concerning interpretation or application of this Consulting
Agreement arises which cannot be resolved by mutual discussion between the
Company and Consultant, then each of the parties agrees to submit such dispute
to confidential, final and binding arbitration conducted before a single
arbitrator with Judicial Arbitration and Mediation Services (JAMS) or such other
arbitration services the Company and Consultant agree upon.  The Parties
acknowledge that by agreeing to this arbitration procedure, each waives the
right to resolve any such dispute through a trial by judge, jury or
administrative proceeding.  The Company will be responsible for paying any
filing fees and costs associated with the arbitration proceeding itself (for
example, arbitrator’s fees, conference room, transcripts), but not the cost of
any attorneys or experts hired by the Parties.  The Company and Consultant agree
that this promise to arbitrate covers any dispute arising out of or relating to
this Consulting Agreement, the termination thereof, the consulting services
provided by Consultant during the Consulting Period, and any other claims
concerning the validity, interpretation, effect or violation of this Consulting
Agreement.  The arbitrator, and not a court, shall be authorized to determine
whether the provisions of this Paragraph 13 apply to a dispute, controversy or
claim sought to be resolved in accordance with this arbitration procedure, and
the arbitrator shall issue a written arbitration decision which includes the
essential findings and conclusions and a statement of the award.  Nothing in
this Paragraph 13 shall prevent either the Company or Consultant from seeking
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration, in accordance with applicable law.  The arbitration shall
be conducted in Alameda County, California, unless otherwise mutually agreed.


14.           CONSTRUCTION AND PARTIAL INVALIDITY
(a)           The Company and Consultant agree that the language of this
Consulting Agreement shall, for any and all purposes, be construed as a whole,
according to its fair meaning, not strictly for or against the Company or
Consultant, and without regard to the identity or status of any person or
persons who drafted all or any part of this Consulting Agreement.
 
(b)           The parties intend that the covenants, agreements and
representations ("Covenants") contained in the provisions of this Consulting
Agreement shall be deemed to be a series of separate Covenants.  If, in any
proceeding, an arbitrator (or court) shall refuse to enforce all of the separate
Covenants deemed included in the provisions of this Consulting Agreement, then
such unenforceable Covenants shall be deemed eliminated from the provisions of
this Consulting Agreement for the purposes of such proceeding to the extent
necessary to permit the remaining separate Covenants to be enforced in such
proceeding.  If any one or more of the Covenants contained in this Consulting
Agreement is for any reason held to be excessively broad as to duration,
geographical scope, activity, subject, or for any other reason, it will be
construed by limiting it and reducing it, so as to be enforceable to the extent
compatible with the applicable law as it then appears in order to carry out the
intent of the parties to the greatest possible extent.  If any provision of this
Consulting Agreement is for any reason not described in the preceding sentence
held to be unenforceable, it will be construed in such a fashion so as to be
enforceable to the extent compatible with the applicable law as it then appears
in order to carry out the intent of the parties to the greatest possible extent.


IN WITNESS WHEREOF, the parties have duly executed this Consulting Agreement
this 20 day of April, 2009.


Consultant:
 
Company:  CARDIMA, Inc.
         
Requester
By:
     
 /s/ Eric Chan
 
/s/ Tony Shum
         
Chairman of the Board


 
 
3